Citation Nr: 9916539	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by an enlarged spleen.  

2.  Entitlement to service connection for diabetes mellitus 
as secondary to Hodgkin's disease.  

3.  Entitlement to service connection for a disability 
manifested by an enlarged liver.  

4.  Entitlement to service connection for a disability 
manifested by hyperlipidemia.  

5.  Entitlement to service connection for degenerative bone 
disease, degenerative joint disease of multiple joints, 
arthralgia, and gout.  

6.  Entitlement to service connection for a stomach ulcer, to 
include gastroesophageal reflux, and an intestinal disorder.  

7.  Entitlement to service connection for hypertension, 
hypertensive cardiovascular disease, and coronary artery 
disease.  

8.  Entitlement to service connection for sleep apnea.  

9.  Entitlement to service connection for a sinus/allergy 
disorder.  

10.  Entitlement to an increased (compensable) evaluation for 
Hodgkin's disease.  

11.  Entitlement to an increased evaluation for a urinary 
tract disorder, evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in January 1995, October 1995, and May 
1996, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

In July 1997, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in January 1999.  

The Board notes that an issue listed on a statement of the 
case furnished by the RO in February 1995 was entitlement to 
service connection for a sinus/allergy disorder, and that the 
veteran's testimony on that issue at a personal hearing in 
February 1995 constituted a substantive appeal on that issue.  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has an enlarged spleen.  

2.  Treatment for Hodgkin's disease increased in severity the 
veteran's diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability manifested by an enlarged spleen is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Diabetes mellitus was aggravated by Hodgkin's disease.  
38 U.S.C.A. § 5107(a)(b) (West 1991); 38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is in effect for Hodgkin's disease, which 
was diagnosed at a private hospital in February 1978.  Prior 
to the time that Hodgkin's disease was found, the veteran 
suffered from hypertension and diabetes mellitus, which was 
under diet control.  The veteran has asserted that Hodgkin's 
disease and/or treatment for that disease, consisting of 
chemotherapy, aggravated (increased in severity beyond normal 
progression) diabetes and hypertension.  He has also alleged 
that chemotherapy for Hodgkin's disease caused or aggravated 
numerous other disorders.  Furthermore, he appears to have 
asserted that diabetes, having been worsened by the 
chemotherapy, aggravated other disorders.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  In addition, 
secondary service connection may be granted for the degree of 
aggravation to a non-service-connected disorder which is 
proximately due to or the result of a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

I.  Enlarged Spleen

The veteran underwent two comprehensive general medical 
examinations in December 1997, by a VA physician and by a 
private physician.  Neither examination found an enlarged 
spleen.  A VA abdominal ultrasound in December 1997 showed a 
normal spleen.  Such being the case, there is no medical 
evidence that the veteran has a current disability manifested 
by an enlarged spleen, and his claim of entitlement to 
service connection for a such disorder will be denied as not 
well grounded.  38 U.S.C.A. § 5107(a).  

II.  Diabetes 

In January 1995, the veteran's family physician,  [redacted], 
M.D., offered an opinion that the chemotherapy which 
the veteran received from March 1978 to January 1979 as 
treatment for service-connected Hodgkin's disease (consisting 
of nitrogen mustard, Vincristine, Procarbazine, and 
Prednisone) "is just as likely as not" to have "caused or 
attributed to [sic]" diabetes and other disorders.  

At a personal hearing before the undersigned member of the 
Board in August 1996, the veteran's daughter, who is a nurse 
who takes care of diabetics, offered an opinion that it was 
very likely that Hodgkin's disease/chemotherapy made the 
veteran's diabetes worse.  

Based on the opinions of Dr. [redacted] and the veteran's daughter, 
the Board finds that the claim for secondary service 
connection for diabetes is well grounded.  

In February 1998, a VA chief of endocrinology and metabolism 
offered an opinion that it was more likely than not that 
treatment for Hodgkin's disease did not aggravate the 
veteran's diabetic condition.  He commented that the 
worsening of the veteran's diabetes four years after stopping 
the use of Prednisone, as indicated by a need to start 
insulin therapy, could not be ascribed to prior treatment 
with Prednisone.  However, as pointed out by the veteran's 
representative, during the course of chemotherapy in 1978 and 
1979, the veteran required Diabinese, an oral agent for 
control of diabetes, which, prior to starting chemotherapy, 
had been controlled by diet alone.  

In August 1998, a physician at the University of Michigan 
Medical Center, Division of Endocrinology and Metabolism, 
offered an opinion that:  The veteran's diabetes was 
significantly impacted by Prednisone therapy during the 
course of chemotherapy to the point that the veteran required 
additional therapy, specifically Diabinese, and resulted in 
significant weight gain, which made further insulin 
resistance an issue; use of oral agents and insulin result in 
significant weight gain, which leads to a vicious cycle of 
increasing weight gain, increasing insulin resistance, 
increasing glucose values, and increasing medication, etc.  

Upon careful consideration of the various medical opinions 
offered in this case, the Board finds that the evidence is in 
relative equipoise on the issue of whether treatment for 
Hodgkin's disease by chemotherapy aggravated diabetes 
mellitus.  Resolving the doubt on that issue in the veteran's 
favor, service connection will be established for the degree 
of aggravation to diabetes mellitus which was the result of 
treatment for service-connected Hodgkin's disease.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.310(a); 
Allen.  



ORDER

Service connection for a disability manifested by an enlarged 
spleen is denied.  

Service connection for the degree of aggravation of diabetes 
mellitus secondary to Hodgkin's disease is granted.  


REMAND

Secondary service connection for diabetes having been 
allowed, the Board finds that additional medical information 
is necessary concerning the relationship, if any, between 
insulin-dependent diabetes mellitus and the multiple other 
disorders for which the veteran is seeking service 
connection, and this case will be REMANDED to the RO for that 
purpose.  

In addition, with regard to the veteran's claim for an 
increased evaluation for a urinary tract disorder, the Board 
notes that the most recent urologic examination was in 
October 1994 and at that time the examiner did not discuss 
the criteria of revised 38 C.F.R. § 4.115(a) (1998) for 
evaluation of renal dysfunction and/or voiding dysfunction.  
The Board therefore finds that the veteran should be 
permitted an opportunity to undergo another urologic 
examination.  

Accordingly, this case is REMANDED to the RO for the 
following:  

The RO should arrange for the veteran to 
undergo a general medical examination, a 
nose and sinuses examination, and a 
urologic examination.  The examiners 
should review the veteran's medical 
records in the claims file, including 
reports of VA and private general medical 
examinations in December 1997.  The 
urologic examiner should make findings as 
to the nature and extent of the veteran's 
urinary tract disorder, to include any 
renal dysfunction and/or voiding 
dysfunction attributable to such urinary 
tract disorder.  The nose and sinuses 
examiner should determine the nature and 
extent of any current sinus/allergy 
disorder, and, if such disorder is found, 
offer an opinion on the question of 
whether it is as least as likely as not 
(a 50 percent or more likelihood) that 
chemotherapy for Hodgkin's disease in 
1978 and 1979 caused or aggravated 
(increased in severity beyond normal 
progression) a sinus/allergy condition.  

The general medical examiner should 
determine whether the veteran currently 
has:  A disorder manifested by an 
enlarged liver; a disorder manifested by 
hyperlipidemia; degenerative bone 
disease, degenerative joint disease of 
multiple joints, arthralgia and/or gout; 
a stomach ulcer, to include 
gastroesophageal reflux, and/or an 
intestinal disorder; hypertension, 
hypertensive cardiovascular disease 
and/or coronary artery disease; and sleep 
apnea.  For each such disorder found, the 
general medical examiner should offer an 
opinion on the question of whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that insulin-
dependent diabetes mellitus caused or 
aggravated the disorder.  If the examiner 
finds that diabetes did not cause, but 
did aggravate, another disorder, he or 
she should address each of the following 
medical issues:  

(1)  The baseline manifestations which 
were due to the effects of the disorder; 

(2)  The increased manifestations which, 
in the examiner's opinion, are 
proximately due to diabetes, based on 
medical considerations; and 

(3)  The medical considerations 
supporting an opinion that increased 
manifestations of a disorder are 
proximately due to diabetes.  A detailed 
rationale for all opinions as expressed 
by the examiners should be provided.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate 


disposition of the appeal.  No action is required of the 
veteran until he receives further notice.  


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 


